         Case 1:09-cr-00674-LAP Document 291
                                         290 Filed 01/06/21
                                                   01/05/21 Page 1 of 1




                                                                   January 5, 2021

Filed via ECF and Email
Hon. Loretta A. Preska                           Sentencing is adjourned to February 4,
United States District Judge                     2021 at 11:00 a.m. EST. SO ORDERED.
Southern District of New York
                                                                                   1/6/2021
500 Pearl Street
New York, NY 10007

                                                           Re:     U.S. v. Portolyoni
                                                                   09 Cr. 674 (LAP)
Dear Judge Preska:

       I hope that this letter finds your Honor in good health during these challenging times.

        I am writing to respectfully and regrettably request that Ms. Portolyoni’s long awaited
sentencing be adjourned. I apologize for the late notice; however, the seven-hour time
difference between NYC and Israel has hampered counsel’s ability to effectively review the
Order of Restitution and the Forfeiture Consent provided by government counsel earlier today
with Ms. Portolyoni.

      Accordingly, she has asked that the matter be adjourned until we can have a more
fulsome discussion regarding these documents.

                                                           Respectfully submitted,

                                                                   /s/

                                                           Susan G. Kellman

cc:    Michael Lockard, Esq.
       Asst. United States Attorney

       Oshrat Portolyoni
